Citation Nr: 1760278	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-04 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 2000 to April 2004

This mater comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In October 2015 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

The Veteran contends that he is entitled to service connection for migraine headaches, as the claimed disability is the result of head injuries incurred during training in service.  Furthermore, the Veteran asserts that fibromyalgia was aggravated by training in service.

At the October 2015 hearing, the Veteran testified that during service he was required to participate in martial arts and contact sport training.  During that training, the Veteran asserts that he was hit in the head or hit his head and since those incidents, he has experienced ongoing headaches which has developed to migraines.  The Veteran further testified that when he made complaints during training regarding headaches, he was instructed to take medication and told to "deal with the headache, and to get back to training."  The Veteran's spouse testified that there were numerous occasions where the Veteran informed her of head trauma during training from various activities.  The spouse further testified that the Veteran immediately began experiencing pain.  As it pertains to fibromyalgia, the Veteran testified that his injuries in service aggravated his fibromyalgia.  The Veteran went on to state that the intensity of the condition made everyday things, such as being touched by his child, painful.

In a January 2016 neurology consultation, M. G. W., M.D. opined that the Veteran's migraines were more likely than not the result of head injuries that occurred in service.  The rationale provided was the lack of a prior headache history and the information provided by the Veteran.  The examiner noted that the claims file was not available for review and that the opinion was based solely on the Veteran's report of medical history.  The Board finds that opinion to be of less probative value based on the lack of evidence available to the examiner prior to issuing an opinion.

The Veteran has not received a VA examination to determine the etiology of any migraines or fibromyalgia.  VA must provide the Veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes an in-service event, injury or disease, or the presence of a presumptive disease during the pertinent period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Clinical documentation dated after January 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment for headaches and fibromyalgia since January 2016, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record.  If identified records are not ultimately obtained, the Veteran should be notified.  38 C.F.R. § 3.159(e) (2017).

2.  Associate with the record any VA medical records not already of record pertaining to treatment of the Veteran, to include records after July 2014.  

3.  Schedule the Veteran for a VA examination conducted by the appropriate physician to determine the nature and etiology of any migraine headache disability.  The examiner must review the claims file and note that review in the report.  All indicated tests and studies should be accomplished and the findings reported in detail.  The examiner should opine as to whether it is as likely as not (50 percent or greater probability) that any migraine headache disability had its onset during active service or otherwise originated during active service.  If the examiner determines that the migraine headache disability is not the result of active service, and another etiology can be determined, the examiner should provide an opinion as to what likely caused the migraine headache disability, taking into account the Veteran's full post-service work and medical history.  The examiner should discuss the Veteran's lay statements regarding the history and continuity of symptomatology.  More specifically, the examiner should address the Veteran's contentions regarding head injuries incurred during martial arts training in service, and participation in contact sports.  The examiner should also address the spouse's statements regarding observations of head injuries and symptoms that followed thereafter.  The examiner should provide a complete rationale for all conclusions.  

4.  Schedule the Veteran for a VA examination conducted by the appropriate physician to determine the nature and etiology of any fibromyalgia disability.  The examiner must review the claims file and note that review in the report.  All indicated tests and studies should be accomplished and the findings reported in detail.  The examiner opine as to whether it is as likely as not (50 percent or greater probability) that any fibromyalgia disability had its onset during active service; otherwise originated during active service; or is caused by, related to, or increased in severity beyond its natural progression due to a service connected disability.  If the examiner determines that the fibromyalgia disability is not the result of active service, and another etiology can be determined, the examiner should provide an opinion as to what likely caused the fibromyalgia disability, taking into account the Veteran's full post-service work and medical history.  The examiner should discuss the Veteran's lay statements regarding the history and continuity of symptomatology.  The examiner should provide a complete rationale for all conclusions.  

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

